 

 EXHIBIT 10.4    

 
Summary Plan Description for:


The Dow Chemical Company
Company-Paid Life Insurance Plan
Employee-Paid Life Insurance Plan
Dependent Life Insurance Plan


(Applicable to Active Salaried Employees and Active Hourly Employees Whose
Collective Bargaining Unit has Agreed to this Plan)
 


Amended and Restated:  October 19, 2009
Effective January 1, 2010 and thereafter until superseded
 


 


This Summary Plan Description (SPD) is updated annually
on the Dow Intranet and supersedes all prior SPD’s.


Copies of this SPD can be found on the Dow Intranet at My HR Connection or by
requesting a copy from the Human Resources (HR) Service Center, Employee
Development Center, Midland, MI 48674, telephone 1-877-623-8079 or
1-989-638-8757.  Summaries of modifications may also be published from time to
time in Dow’s Newsline publication or by separate letter.




Overview


This booklet is the Summary Plan Description (SPD) for The Dow Chemical Company
Group Life Insurance Program’s Company-Paid Life Insurance Plan (“Company-Paid
Life Insurance Plan”).  It is also the SPD for The Dow Chemical Company
Employee-Paid and Dependent Life Insurance Program’s Employee-Paid Life
Insurance Plan (“Employee-Paid Life Insurance Plan”) and Dependent Life
Insurance Plan (“Dependent Life Insurance Plan”).  These plans are collectively
referred to in this SPD as “Plans”.  Individually, each plan may be referred to
as “Plan”, in its respective Chapter of this SPD.  References to “Dow” refer
collectively to The Dow Chemical Company and its subsidiaries and affiliates
authorized to participate in the Plans.  The Dow Chemical Company Group Life
Insurance Program and The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program are collectively referred to as the “Programs”.
Chapter One applies to the Company-Paid Life Insurance Plan.  The Company-Paid
Life Insurance Plan is part of The Dow Chemical Company Group Life Insurance
Program (ERISA Plan #507).  It provides group term life insurance coverage
underwritten by Metropolitan Life Insurance Company (“MetLife”).  The premium is
paid by Dow.  It provides automatic coverage for eligible Employees.
Chapter Two applies to the Employee-Paid Life Insurance Plan.  It is part of The
Dow Chemical Company Employee-Paid Life Insurance and Dependent Life Insurance
Program (ERISA Plan #515).  It provides group term life insurance coverage
underwritten by MetLife.  You must enroll and pay the premiums for this coverage
to receive it.
Chapter Three applies to the Dependent Life Insurance Plan.  It is part of The
Dow Chemical Company Employee-Paid and Dependent Life Insurance Program (ERISA
Plan #515).  It provides group term life insurance coverage underwritten by
MetLife.  You must enroll and pay the premiums for this coverage to receive it.
Words that are capitalized are either defined in this SPD or the applicable Plan
Document. The applicable Plan Document for the Company-Paid Life Insurance Plan
is The Dow Chemical Company Group Life Insurance Program Plan Document.  The
applicable Plan Document for the Employee-Paid Life Insurance and Dependent Life
Insurance Plans is The Dow Chemical Company Employee-Paid Life Insurance and
Dependent Life Insurance Program Plan Document.  The Plan Documents are
available by requesting from the applicable Plan Administrator listed in the
ERISA Information section of this SPD.

 
44

--------------------------------------------------------------------------------

 

References to “Participating Employer” refer to The Dow Chemical Company or any
other corporation or business entity The Dow Chemical Company authorizes to
participate in the Plans with respect to its Employees.  The terms “Dow” and
“Participating Employers” have the same meaning, and may be used interchangeably
in this SPD.   The term “Employee” means a person who:
 
a.
is employed by a Participating Employer to perform personal services in an
employer-employee relationship which is subject to taxation under the Federal
Insurance Contribution Act or similar federal statute; and

 
b.
receives payment for services performed for the Participating Employer directly
from the Company’s U.S. Payroll Department, or another Participating Employer’s
U.S. Payroll Department; and

 
c.
is either a Salaried individual who is classified by the Participating Employer
as having “regular full-time status” or “less-than-full-time status”, or a
Bargained-for individual who is classified by the Participating Employer as
having “regular full-time active status”, and

 
d.
if Localized, is Localized in the U.S., and

 
e.
if on an international assignment, is either a U.S. citizen or Localized in the
U.S.

 


 
The definition of “Employee” does not include an individual who performs
services for the benefit of a Participating Employer if his compensation is paid
by an entity or source other than the Company’s U.S. Payroll Department or
another Participating Employer’s U.S. payroll Department.  Further, the
definition of “Employee” does not include any individual who is characterized by
the Participating Employer as an independent contractor, contingent worker,
consultant, contractor, or similar term.  These individuals are not “Employees”
(with a capital “E”) for purposes of the Plan even if such an individual is
determined by a court or regulatory agency to be a “common law employee” of a
Participating Employer.
 
The Company reserves the right to amend, modify and terminate the Plans at any
time at its sole discretion.
 


 


 


 





 
45

--------------------------------------------------------------------------------

 

Chapter One
Company-Paid Life Insurance
Plan Description
 
Except for Michigan Operations Hourly Employees who were not Actively at Work on
January 1, 2008, the Company-Paid Life Insurance Plan provides coverage of one
times (1X) your base annual salary rounded up to the next $1,000 for Salaried
Employees and Hourly Employees whose collective bargaining unit has agreed to
this plan.  Michigan Operations Hourly Employees who were not Actively at Work
on January 1, 2008 but continue to be on the payroll (for example due to a paid
medical leave of absence) and were covered at 1/2X prior to January 1, 2008, may
continue 1/2X coverage as long as they continue to be on the payroll.  If they
return to work, their coverage will increase to 1X when they are Actively at
Work.   MetLife is the named fiduciary for making decisions as to whether a
Claim for Benefits is payable.
As of January 1, 2005, the following plans have been merged into the
Company-Paid Life Insurance Plan: The Dow Chemical Company Group Life Insurance
Program’s Michigan Hourly Company-Paid Life Insurance Plan; The Dow Chemical
Company Group Life Insurance Program’s Hampshire Hourly Company-Paid Life
Insurance Plan; and The Dow Chemical Company Group Life Insurance Program’s
ANGUS Hourly Company-Paid Life Insurance Plan.  Such plans no longer exist as
separate plans, but are now a part of The Dow Chemical Company Group Life
Insurance Program’s Company-Paid Life Insurance Plan.
The Company-Paid Life Insurance Plan is referred to in Chapter One as the
“Plan”.


Eligibility
 
Salaried Employees
 
Salaried Employees of a Participating Employer with regular, active, Full-Time
or Less-Than-Full-Time status are eligible and are automatically covered under
this Plan1, except as follows:
 
 
1.
Employees enrolled in the Key Employee Insurance Program (“KEIP”) are not
eligible for active Employee or Retiree Company-Paid Life Insurance coverage,
except that on the later of “program completion date” or “retirement” (as those
terms are defined in KEIP), if the Employee would otherwise have been eligible
for coverage under the Company-Paid Life Insurance Plan, the Employee may resume
eligibility for the Plan; and

 
 
2.
Employees who were enrolled in The Dow Chemical Company Executive Split Dollar
Life Insurance Plan (“Dow Split Dollar”) on September 30, 2002, who have not
waived their rights under The Dow Chemical Company Executive Split Dollar Life
Insurance Agreement, are not eligible for coverage under the Company-Paid Life
Insurance Plan.

 


 
Hourly Employees
 
Eligibility of Hourly Employees depends on whether the applicable collective
bargaining unit and the Participating Employer have agreed to this Plan.   With
respect to a collective bargaining agreement that specifically addresses which
Employees are eligible or not eligible for this Plan, the terms of such
collective bargaining agreement shall govern.   If the terms of the collective
bargaining agreement specify that Hourly Employees shall be provided this Plan,
but does not specifically address the category of Employees that are eligible or
not eligible, then the Plan will provide eligibility to regular, active
Employees with Full Time status who are members of the collective bargaining
unit.



--------------------------------------------------------------------------------

 
1 If you were enrolled in The Dow Chemical Company Executive Split Dollar Life
Insurance Plan on September 30, 2002, and you signed a waiver of all your rights
under The Dow Chemical Company Executive Split Dollar Life Insurance Agreement
between you and The Dow Chemical Company, you are eligible until you no longer
have active Employee status, or until you elect to waive coverage.  In addition,
if you were enrolled in the Union Carbide Corporation Executive Life Insurance
Plan (“UCC Executive Life”) on October 31, 2002, and had active Employee status
on the date that your Agreement and Collateral Assignment between you and Union
Carbide Corporation were terminated, you are eligible until you no longer have
active Employee status, or until you elect to waive coverage.   Once coverage is
waived, you will not be allowed to re-enroll in the future.
 
 

 
46

--------------------------------------------------------------------------------

 
 
Employees on a Leave of Absence
 
Eligibility for benefits under the Plan may continue during certain leaves of
absences approved by the Participating Employer such as under the Company’s
Family Leave Policy or Medical Leave Policy.   The benefits under the Plan shall
be administered consistent with the terms of such approved leaves of absences.
 


 
Disabled Employees
If you are being paid a benefit from The Dow Chemical Company Long Term
Disability Income Protection Plan (“LTD”), The Dow Chemical Company Michigan
Hourly Contract Disability Plan, The Dow Chemical Company Texas Operations Total
and Permanent Disability Plan, or the Dow AgroSciences Long Term Disability
Insurance Plan you may be eligible under the Plan. See the Special Coverage for
Certain Disabled Persons section of this SPD.
If you are a Rohm and Haas Company Employee2 who has been approved for
disability payments under the Rohm and Haas Company Health and Welfare Plan’s
Short Term Disability Program, you are eligible for life insurance coverage
until you are no longer eligible to receive disability payments under the Rohm
and Haas Company Health and Welfare Plan’s Short Term Disability Program.  See
the Special Coverage for Certain Disabled Persons section of this SPD.
If you are a Rohm and Haas Company Employee who has been approved for disability
payments under the Rohm and Haas Company Health and Welfare Plan’s Long Term
Disability Program, you are eligible for life insurance coverage until you are
no longer eligible to receive disability payments under the Rohm and Haas
Company Health and Welfare Plan’s Long Term Disability Program.  See the Special
Coverage for Certain Disabled Persons section of this SPD.
 


 
Plan Administrator Determines Eligibility
The Plan Administrator determines eligibility.  The Plan Administrator is a
fiduciary to the Plan and has the full discretion to interpret the provisions of
the Plan and to make findings of fact.  Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.
If you want to file a Claim for a Determination of Eligibility because you are
not sure whether you are eligible to participate in the Plan, or have been told
that you are not, see the Claims Procedures Appendix of this SPD.
 
Enrollment
 
Completing an enrollment form is necessary only to name your beneficiary.  You
may waive coverage.  If you want to waive coverage, you must provide written
notification to the U.S. Benefits Center.  If you waive coverage, you waive
coverage permanently.  You may not re-enroll in this Plan at any time in the
future.
 
Employee Contribution
 
Dow provides Company-Paid Life Insurance at no cost to you.
 


 
Amount of Coverage.
 
Maximum Coverage
 
The maximum amount of coverage available is $1.5 million3.



--------------------------------------------------------------------------------

 
2  If you are Morton Salt Employee and you were approved for a Short-Term
Disability benefit under the Rohm and Haas Company Health and Welfare Plan prior
to October 1, 2009, this paragraph does not apply to you.  You are not eligible
for coverage under The Dow Chemical Company Group Life Insurance Program and The
Dow Chemical Employee-Paid and Dependent Life Insurance Program. Note that
Morton Salt was no longer a part of Dow’s controlled group as of
October 1, 2009.
 
3 This maximum is waived if you are an Employee who was enrolled in The Dow
Chemical Company Executive Split Dollar Life Insurance Plan on September 30,
2002, and you signed a waiver of all your rights under The Dow Chemical Company
Executive Split Dollar Life Insurance Agreement between you and The Dow Chemical
Company.  This maximum is also waived if you were enrolled in the Union Carbide
Corporation Executive Life Insurance Plan on October 31, 2002, and you were an
active Employee on the date that your Agreement and Collateral Assignment
between you and Union Carbide Corporation were terminated.

 
47

--------------------------------------------------------------------------------

 

 
Salaried Employees and Hourly Employees Whose Collective Bargaining Unit Has
Agreed to this Plan
Except for Michigan Operations Hourly Employees who were not Actively at Work on
January 1, 2008, and Americas Styrenics Hourly Employees, the Plan provides
coverage of one times (1X) your base annual salary rounded up to the next $1,000
for Salaried Employees and Hourly Employees whose collective bargaining unit has
agreed to this plan.
Michigan Operations Hourly Employees who were not Actively at Work on
January 1, 2008 but continue to be on the payroll (for example due to a paid
medical leave of absence) and were covered at 1/2X prior to January 1, 2008, may
continue 1/2X coverage as long as they continue to be on the payroll.  If they
return to work, their coverage will increase to 1X when they are Actively at
Work.
For Americas Styrenics Hourly Employees, coverage is 1X the employee's annual
base benefits rate (ABBR) rounded up to the next $1,000, as defined by Americas
Styrenics and provided to the Plan Administrator.
Your coverage automatically is adjusted as your base salary changes, provided
you are Actively at Work.  If you are Less-Than-Full-Time, your 1X coverage is
based on your Full-Time base annual salary, and coverage is automatically
adjusted as your base salary changes.  Whether you are Full-Time or
Less-Than-Full-Time, if you are not Actively at Work, any increase to your life
insurance will not be effective until you return to work.


 
Union Carbide Employees
 
If you are a Union Carbide employee, your benefit will be determined using your
annual pay at Union Carbide as of December 31, 2001, as determined under the
provisions of the Union Carbide Basic Life Insurance Plan until your annual base
salary calculated under the normal provisions of the Plan exceeds such
amount.  At that time, the Plan will no longer retain the December 31, 2001
Union Carbide annual pay information and will look solely to the annual base
salary calculated under the normal provisions of the Plan to determine the
amount of your coverage.
 
 
Special Coverage for Certain Disabled Persons
 
The Dow Chemical Company Long Term Disability Income Protection Plan (“LTD”)


Effective January 1, 2006, if your date of Full Disability (as defined under
LTD) is on or after January 1, 2006, you are eligible for coverage when your LTD
benefit payments begin.  The following applies to you:


If you have less than ten (10) years of service under the Dow Employees’ Pension
Plan (“DEPP”) or the Union Carbide Employees’ Pension Plan (“UCEPP”), you are
eligible for up to either 12 months or 24 months of company paid life insurance
coverage.  Coverage ends prior to the expiration of the 12 month or 24 month
period if you no longer qualify for LTD status.  The 12 month period applies if
you have less than one (1) year of service under DEPP or UCEPP.  The 24 month
period applies if you have more than one (1) year of service, but less than ten
(10) years of service under DEPP or UCEPP.   Currently, if you have ten (10) or
more years of service you are eligible for coverage until you are no longer
eligible to receive payments from LTD.


The amount of coverage is the same as the amount of coverage you had on the date
you were last Actively at Work.  Currently, the Company pays the cost of this
coverage.


If your date of Full Disability (as defined under LTD) is prior to
January 1, 2006, you are eligible for coverage when your LTD benefit payments
begin4.  The following applies to you:


You are eligible for the same amount of coverage you had on the date you were
last Actively at Work.  Currently, the Company pays the cost of this
coverage.  Currently, coverage continues until you are no longer eligible to
receive payments from LTD.



--------------------------------------------------------------------------------

 
4 This also applies to those who were disabled prior to January 1, 2006, and
were approved to receive benefit payments for such disability under the Dow
AgroSciences Long Term Disability Insurance Plan.

 
48

--------------------------------------------------------------------------------

 

You are also eligible for an additional amount of coverage, which is determined
by the amount of Employee-Paid Life coverage you were enrolled in as an active
Employee immediately prior to being approved to receive LTD payments, but not to
exceed 1X (For example, if you were enrolled for 6X as an active Employee, your
coverage would be reduced to 1X).  Currently, the Company pays the cost of this
coverage.  Currently, coverage continues until you are no longer eligible to
receive payments from LTD.
 


 
For salaried employees, base annual salary is used to calculate the life
insurance amount.  For bargained-for employees, annual pay calculated using your
base hourly rate is used.
 


 
Texas Total and Permanent Disability
 
If you were enrolled in the Texas Operations Hourly Total and Permanent
Disability Plan (T&P Plan) and you were deemed to be “totally and permanently
disabled” by the plan administrator of that plan, and it was determined that you
are eligible to be in benefits pay status by the plan administrator of that
plan, you are eligible for coverage under the Company-Paid Life Insurance Plan
equal to the amount of coverage you were enrolled in under the Texas Operations
Hourly Optional Life Insurance Contributory Plan (Contributory Life) at the time
you became totally and permanently disabled.  Coverage ends the earlier of: 1)
you are determined to no longer be “totally & permanently disabled” by the plan
administrator of the T&P Plan, or 2) you reach age 65.
 


 
Contract Disability Participants
 
If you have been determined to be “totally and permanently disabled” by the
claims administrator of The Dow Chemical Company Michigan Hourly Contract
Disability Plan (“Contract Disability Plan”), and are receiving benefit payments
from that plan, the same coverage you had as an active Employee will continue
until you are age 65.  Eligibility for coverage ends earlier if you no longer
are eligible for benefit payments under the Contract Disability Plan.  If you
were Actively at Work at age 65 or older and subsequently became approved for
benefits by the Contract Disability plan administrator, your coverage will be
determined by applying the appropriate percentage from the following table to
your base annual hourly rate effective the day before you qualified to receive
benefit payments under the Contract Disability Plan, with a minimum of $5,000.
 
Your Age    Percentage
    65     50 percent
    66     30 percent
    67     10 percent
    68     5  percent
 
On and after your 70th birthday, the amount of your Retiree Company-Paid Life
Insurance benefits will be $5,000.  Currently, the Company pays the cost of this
coverage.
 
 
Rohm and Haas Company Disability Participants
If you are a Rohm and Haas Company Employee5 who has been approved for
disability payments under the Rohm and Haas Company Health and Welfare Plan’s
Short Term Disability Program, you are eligible for life insurance coverage for
2X coverage if your qualifying disability was incurred prior to January 1, 2010
and you remain disabled as of January 1, 2010.  Such coverage continues at no
cost to you until you are no longer eligible to receive disability payments
under the Rohm and Haas Company Health and Welfare Plan’s Disability Program.  
If you are a Rohm and Haas Company Employee who has been approved for disability
payments under the Rohm and Haas Company Health and Welfare Plan’s Long-Term
Disability Program, you are eligible for life insurance coverage for 2X coverage
if your qualifying disability was incurred prior to January 1, 2010 and you
remain disabled as of January 1, 2010.  Such coverage continues at no cost to
you until you are no longer eligible to receive disability payments under the
Rohm and Haas Company Health and Welfare Plan’s Disability Program.  



--------------------------------------------------------------------------------

 
5  If you are  Morton Salt Employee and you were approved for a Short-Term
Disability benefit under the Rohm and Haas Company Health and Welfare Plan prior
to October 1, 2009, this paragraph does not apply to you.  You are not eligible
for coverage under The Dow Chemical Company Group Life Insurance Program and The
Dow Chemical Employee-Paid and Dependent Life Insurance Program.

 
49

--------------------------------------------------------------------------------

 

If you are a Rohm and Haas Company Employee who has been approved for disability
payments under the Rohm and Haas Company Health and Welfare Plan’s Long Term
Disability Program, you are eligible for life insurance coverage for 1X coverage
if your qualifying disability was incurred on or after January 1, 2010.  Such
coverage continues at no cost to you until you are no longer eligible to receive
disability payments under the Rohm and Haas Company Health and Welfare Plan’s
Long Term Disability Program.
 
Effective Dates of Coverage.
 
Beginning. Your coverage begins on your first day of active employment as an
Employee of a Participating Employer, unless you were a former participant of
The Dow Chemical Company Executive Split Dollar Life Insurance Plan or the Union
Carbide Corporation Executive Life Insurance Plan as described above in the
Eligibility section, in which case your coverage begins the first day of the
month following the termination of your participation in such executive life
insurance plan.
 
Ending.


Your Company-Paid Life Insurance coverage ends on the earlier of:


●     the date the Group Policy ends;
●      the date you no longer meet the eligibility requirements of the Plan; or
●      the date your employment ends.




Porting Coverage to a Term Life Policy


If your Company-Paid Life Insurance coverage ends because your employment ends
and you are not eligible for Retiree Company-Paid Life Insurance, your coverage
may be continued on a direct bill basis with MetLife through the portability
feature. This feature allows employees to continue their Group Term Life
coverage under a separate group policy without completing and submitting a
statement of health form.  Rates for this coverage are different from the active
plan rates and the employee must port a minimum of $20,000 to exercise this
option. You have 31 days from the date your coverage ends to apply for
Portability. You may continue the same or lesser amount of coverage. If you are
unable to continue your entire life insurance amount through Portability, you
may apply for Conversion of the balance. Contact MetLife at 1-866-492-6983 if
you have any questions or want to apply for Portability.
 


 
Converting to an Individual Policy
 
If your Company-Paid Life Insurance coverage is reduced due to retirement, the
amount of coverage you lost may be converted to an individual non-term policy
through MetLife.  The maximum amount of insurance that may be elected for the
new policy is the amount of Company- Paid Life Insurance you lost under the
Company-Paid Life Insurance Plan.
If your Company-Paid Life Insurance coverage ends because your employment ends,
your coverage may be converted to an individual non-term policy through
MetLife.  The maximum amount of insurance that may be elected for the new policy
is the amount of Company-Paid Life Insurance in effect for you under the
Company-Paid Life Insurance Plan on the date your employment ends.
If your Company-Paid Life Insurance coverage ends because Dow has cancelled the
Company-Paid Life Insurance coverage under the MetLife group life insurance
policy, or Dow has amended the Company-Paid Life Insurance Plan to exclude
coverage for your work group, you may convert your Company-Paid Life Insurance
coverage to an individual non-term MetLife policy; provided you have been
covered under the Company-Paid Life Insurance Plan for at least 5 years
immediately prior to losing coverage under the Company-Paid Life Insurance
Plan.  The amount you may convert is limited to the lesser of:
 
·
the amount of  Company-Paid Life Insurance for you that ends under the Group
Policy less the amount of life insurance for which you become eligible under any
group policy within 31 days after the date insurance ends under the Group
Policy; or

·      $2,000.
 
You must file a conversion application with MetLife within 31 days of the date
your Dow coverage is lost or reduced.  Contact the Dow HR Service Center to
obtain a form for converting your coverage.   Once you have obtained the form,
contact the MetLife Conversion Group at 1-877-275-6387 to file your form, or to
obtain further information. You are responsible for initiating the conversion
process within the appropriate timeframes.  

 
50

--------------------------------------------------------------------------------

 
 
The cost of this individual coverage will probably be significantly higher than
your group plan.  Although not required, completing and submitting a statement
of health form may help reduce your cost.




Reporting Imputed Income
 
The Internal Revenue Code requires that the cost of Company-Paid Life Insurance
in excess of $50,000 be reported as taxable income (“imputed income”).  This
imputed income will be reported on your W-2 Form in addition to your other
taxable income.  Former participants of The Dow Chemical Company Split Dollar
Life Insurance Plan and the Union Carbide Corporation Executive Life Insurance
Plan are not eligible for the $50,000 exclusion.
The cost of your Company-Paid Life Insurance in excess of $50,000 is based on a
Uniform Premium Table established by the federal government.
If your Company Paid Life coverage is greater than $50,000, and you want to
decrease the amount of coverage from 1X to $50,000, you may elect to do so by
contacting the HR Service Center.  Once coverage is reduced, it may not be
reinstated.




Naming Your Beneficiary


Effective March 1, 2008, as communicated by the Plan Administrator, MetLife
became the record keeper for the Program’s beneficiary records.  Beneficiary
information must be registered with MetLife at www.MetLife.com/MyBenefits, or by
mailing the appropriate forms to the MetLife Recordkeeping Center.  Beneficiary
information previously recorded at the Dow Benefits Center has not been
transferred to MetLife.  If you fail to name a beneficiary, MetLife may
determine the beneficiary to be one or more of the following who survive you:
 
·
Your Spouse or Domestic Partner; or

 
·
Your children; or

 
·
Your parent(s); or

 
·
Your sibling(s).

If you fail to name a beneficiary, instead of making payment to any of the
above, MetLife may pay your estate.  Any payment made by MetLife in good faith
will discharge the Plan’s and MetLife’s liability to the extent of such payment.
If you wish to change your beneficiary designation, or you need to register for
the first time, you can do so via the Internet at www.MetLife.com/MyBenefits, or
the Dow Intranet at My HR Connection.  If you prefer, you can request forms by
calling MetLife Customer Service toll-free at (866) 492-6983, Monday –
Friday, 8:00 am – 11:00 pm (ET).




Benefit Payments


Payment Options. In the event of your death, your beneficiary should contact the
HR Service Center. The beneficiary on record must complete and sign a claim form
to receive benefits, and a certified death certificate must be provided to
MetLife to disburse the life insurance proceeds. To file a Claim for a Plan
Benefit, see Claims Procedures Appendix of this SPD.




Funding


Dow pays the entire premium for the Company-Paid Life Insurance Plan.  MetLife
pays the benefits under an insurance policy.  MetLife may combine the experience
for the policy with other policies held by Dow.  This means that the costs of
these coverages may be determined on a combined basis, and the costs accumulated
from year to year.  Favorable experience under one or more coverages in a
particular year may offset unfavorable experience on other coverages in the same
year or offset unfavorable experience of coverages in prior years.  Policy
dividends declared by MetLife for the Company-Paid Life Insurance Plan are used
to reduce Dow’s cost for the coverage in the same and prior years.



 
51

--------------------------------------------------------------------------------

 

Accelerated Benefit Option (ABO)


Under the Accelerated Benefit Option (ABO), if you have been diagnosed as
terminally ill with 12 months or less to live, you may be eligible to receive up
to 80% of your Company-Paid Life Insurance and Employee-Paid Life Insurance
benefits before death if certain requirements are met.  Having access to life
insurance proceeds at this important time could help ease financial and
emotional burdens.  In order to apply for ABO, you must be covered for at least
$10,000 from your Company-Paid Life Insurance and/or Employee-Paid Life
Insurance.  You may receive an accelerated benefit of up to 80 percent (minimum
$5,000 and maximum $500,000) of your Company-Paid Life Insurance and/or
Employee-Paid Life Insurance benefit.   An accelerated benefit is payable in a
lump sum and can be elected only once.  The death benefit will be reduced by the
amount of accelerated benefit paid.  Accelerated benefits are not permitted if
you have assigned your life insurance benefit to another individual or to a
trust.
The accelerated life insurance benefits are intended to qualify for favorable
tax treatment under the Internal Revenue Code of 1986, as amended.  If the
accelerated benefits qualify for such favorable tax treatment, the benefits will
be excludable from your income and not subject to federal taxation.  Payment of
the accelerated benefit will be subject to state taxes and regulations.  Tax
laws relating to accelerated benefits are complex.  You are advised to consult
with a qualified tax advisor.
Receipt of accelerated benefits may affect your eligibility, or that of your
spouse/domestic partner or your family, for public assistance programs such as
medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs.  You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner or your family.  In the event your employment status
changes in the future, and your life insurance coverage ends or is reduced, the
amount of coverage you may be eligible to convert or port will be reduced by the
amount of the accelerated benefit received.
If you would like to apply for the Accelerated Benefit Option, a claim form can
be obtained from the HR Service Center at 1-877-623-8079 and must be completed
and returned for evaluation and approval by MetLife.




Your Rights


You have certain rights under the Plan and are entitled to certain information
by law.  Be sure to review the Filing a Claim section, Appealing a Denial of
Claims section, Fraud Against the Plan section, Grievance Procedure section,
Your Legal Rights section, ERISA Enforcement section, Welfare Benefits section,
The Company’s Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section, and ERISA Information section at
the end of this SPD.

 
52

--------------------------------------------------------------------------------

 

Chapter Two
Employee-Paid Life Insurance


Plan Description


Under the Employee-Paid Life Insurance Plan, you may select the amount of your
coverage in multiples of one-half times (1/2X) your base annual salary up eight
times (8X) your base annual pay.  The Employee-Paid Life Insurance Plan is a
group term life insurance plan.  The benefits are insured by a group term life
insurance policy underwritten by Metropolitan Life Insurance Company
(MetLife).  MetLife pays the benefits under the Plan.  In addition, MetLife is
the named fiduciary for making decisions as to whether a Claim for Benefits is
payable.
As of January 1, 2005, the following plans have been merged into the
Employee-Paid Life Insurance Plan:  Hampshire Chemical Corporation Hourly
Optional Group Life Insurance Program’s Employee-Paid Life Insurance Plan; ANGUS
Chemical Company Hourly Optional Group Life Insurance Program’s Employee-Paid
Life Insurance Plan.   Such plans no longer exist as separate plans, but are now
a part of the Employee-Paid Life Insurance Plan.  As of January 1, 2008, the
Michigan Hourly Optional Group Life Insurance Program’s Employee-Paid Life
Insurance Plan has been merged into the Employee-Paid Life Insurance Plan. The
Employee-Paid Life Insurance Plan is referred to in Chapter Two as the “Plan”.




Eligibility


Salaried Employees


Salaried Employees of a Participating Employer with regular, active, Full-Time
or Less-Than-Full-Time status are eligible.


Hourly Employees


Eligibility of Hourly Employees depends on whether the applicable collective
bargaining unit and the Participating Employer have agreed to this Plan.   With
respect to a collective bargaining agreement that specifically addresses which
Employees are eligible or not eligible for this Plan, the terms of such
collective bargaining agreement shall govern.   If the terms of the collective
bargaining agreement specify that Hourly Employees shall be provided this Plan,
but does not specifically address the category of Employees that are eligible or
not eligible, then the Plan will provide eligibility to regular, active
Employees with Full Time status who are members of the collective bargaining
unit.


Employees on a Leave of Absence


Eligibility for benefits under the Plan may continue during certain leaves of
absences approved by the Participating Employer such as under the Company’s
Family Leave Policy or Medical Leave Policy.   The benefits under the Plan shall
be administered consistent with the terms of such approved leaves of absences.


Disabled Employees


If you are being paid a benefit from The Dow Chemical Company Long Term
Disability Income Protection Plan (“LTD”) or the Dow AgroSciences Long Term
Disability Insurance Plan you may be eligible under the Plan. See the Special
Employee Paid Coverage for Certain Disabled Persons section of this SPD.
If you are a Rohm and Haas Company Employee6 who has been approved for
disability payments under the Rohm and Haas Company Health and Welfare Plan’s
Short Term Disability Program, you are eligible for life insurance coverage for
the same amount of supplemental or employee-paid coverage you had immediately
prior to your approval for disability payments until you are no longer eligible
to receive disability payments under the Rohm and Haas Company Health and
Welfare Plan’s Short Term Disability Program.  You must continue making any
required contributions in order to keep your coverage in effect.  See the
Special Coverage for Certain Disabled Persons section of this SPD.
If you are a Rohm and Haas Company Employee who has been approved for disability
payments under the Rohm and Haas Company Health and Welfare Plan’s Long Term
Disability Program, you are eligible for life insurance coverage for the same



--------------------------------------------------------------------------------

 
6  If you are  Morton Salt Employee and you were approved for a Short-Term
Disability benefit under the Rohm and Haas Company Health and Welfare Plan prior
to October 1, 2009, this paragraph does not apply to you.  You are not eligible
for coverage under The Dow Chemical Company Group Life Insurance Program and The
Dow Chemical Employee-Paid and Dependent Life Insurance Program.

 
53

--------------------------------------------------------------------------------

 
 
amount of supplemental or employee-paid coverage you had immediately prior to
your approval for disability payments until you are no longer eligible to
receive disability payments under the Rohm and Haas Company Health and Welfare
Plan’s Long Term Disability Program.  You must continue making any required
contributions in order to keep your coverage in effect.  See the Special
Coverage for Certain Disabled Persons section of this SPD.




Plan Administrator Determines Eligibility


The Plan Administrator determines eligibility.  The Plan Administrator is a
fiduciary to the Plan and has the full discretion to interpret the provisions of
the Plan and to make findings of fact.  Interpretations and eligibility
determination by the Plan Administrator are final and binding on Participants.
If you want to file a Claim for a Determination of Eligibility because you are
not sure whether you are eligible to participate in the Plan, or have been told
that you are not, see the Claims Procedures Appendix of this SPD.




Enrollment


To obtain Employee-Paid Life Insurance coverage, enroll during open enrollment
or complete an enrollment form, available from the HR Service Center or the Dow
Intranet. You may enroll:
•
On or before your employment date, with coverage to begin on your first day of
active employment if you provide a copy of your birth certificate or other proof
of your age that the Plan Administrator deems appropriate.   If you do not
provide proof of your age that is satisfactory to the Plan Administrator within
the time required by the Plan Administrator, you will not be covered.

•
Within 90 days after your first day of active employment with coverage to begin
on your enrollment date if you provide a copy of your birth certificate or other
proof of your age that the Plan Administrator deems appropriate.  If you do not
provide proof of your age that is satisfactory to the Plan Administrator within
the time required by the Plan Administrator, you will not be covered.

•
Within 90 days of a Change-in-Status, provided you are Actively at Work. If your
enrollment form and proof of Change-in-Status and proof of age is received by
the Plan Administrator within 31 days of the Change-in-Status event, the change
will become effective as of the date of the event.  If the enrollment form and
proof of Change-in-Status and proof of age is received by the Plan Administrator
between 32 days to 90 days after the Change-in-Status of event, the change will
become effective on the date that the form is processed by the Plan
Administrator.  Coverage changes become effective only if you are Actively at
Work.  If you do not provide the requisite proofs that are satisfactory to the
Plan Administrator within the time required by the Plan Administrator, you will
not be covered.

•
During the open enrollment period, you will be allowed to increase your coverage
by 1 increment (one-half times (1/2X) base annual salary)7 provided you are
Actively at Work on the January 1 following the open enrollment period and you
do not exceed the amount you are eligible to enroll in.   If you are not
Actively at Work on the January 1 following the open enrollment period, any
increase to your life insurance will not be effective until you return to Active
Work.

•
At any other time you are Actively at Work, by completing and submitting a
statement of health form, with coverage to begin on the date that MetLife
accepts your statement of health form.  MetLife will pay for the fee of a
paramedical exam, if requested by MetLife, with no cost to the
employee/applicant when a MetLife physician is used.



Failure to provide the prerequisite proofs will result in cancellation of
coverage, including retroactive cancellation, and may require you to reimburse
the Plan for any benefits paid by the Plan.  The Plan Administrator may request
proof of your age at any time.


Change-in-Status


A “change in status” is an event listed in one of the bullets below:



--------------------------------------------------------------------------------

 
7 If you are employed by Rohm and Haas Company or one of its subsidiaries that
is a Participating Employer, for open enrollment for the 2010 Plan Year, you may
enroll in the amount of coverage you had under the Rohm and Haas Supplemental
Life Insurance Program as of December 31, 2009 without providing a statement of
health.  If you were enrolled in the Rohm and Haas Supplemental Life Insurance
Program for less than 3X your annual salary, or you were not enrolled in that
plan at all, for open enrollment for the 2010 Plan Year only, you may enroll for
up to 3X base annual salary without a statement of health.  If you were enrolled
in the Rohm and Haas Plan for 3X or more, you may increase your coverage by ½ X
during open enrollment without providing a statement of health.  If you want to
increase by more than ½ X, then you must provide a statement of health that is
approved by MetLife.

 
54

--------------------------------------------------------------------------------

 
 
·
Events that change your legal marital status, including Marriage, Domestic
Partnership, death of Spouse/Domestic Partner, divorce or annulment or similar
event with respect to a Domestic Partnership.

 
·
Birth, adoption, placement for adoption or death of Dependent.

 
·
A termination or commencement of employment by you, your Spouse/Domestic Partner
or Dependent.

 
·
A reduction or increase in hours of employment by the Employee, Spouse/Domestic
Partner or Dependent.

 
·
Dependent satisfies or ceases to satisfy the requirements for unmarried
Dependents.

 
·
A change in the place of residence or work for you, your Spouse/Domestic Partner
or Dependent.



Employee Contribution


Your contribution, made through post tax payroll deductions, is based on your
annual base salary.  In addition, your contribution is based on your age and
whether you are a “non-tobacco-user”.  As your age and salary change, your
deductions will be automatically adjusted.  You are considered a “non
tobacco-user” by the Plan if you have not used a tobacco product in the last
12 months.  If you quit using tobacco, you are considered a “non-tobacco-user”
as of the first day of the month after you complete 12 non-tobacco-using
months.  If you are a tobacco user, you are considered a tobacco user as of the
first day you use tobacco.  Administratively, you will not be adjusted to
tobacco user deductions until the first of the month following the tobacco
use.   A false or out of date statement regarding tobacco use may result in
benefits not being paid.
Current rates are listed in your open enrollment brochure.  These costs are
reviewed and revised periodically.
If you are on a leave of absence approved by the Participating Employer that
provides eligibility under this Plan, the Plan Administrator has the full
discretion to make special administrative arrangements as are necessary, such as
deferring Employee contributions on a temporary basis during the leave of
absence, and requiring the Employee to repay premiums when the Employee returns
to work, or any other arrangements the Plan Administrator deems appropriate.
If the last payroll period for a Plan Year occurs partly during a current Plan
Year and partly during the next Plan Year, the Plan Administrator has the full
and complete discretion to modify the Participant contributions in any way that
the Plan Administrator deems administratively efficient, including modifying the
Participant contributions for the last payroll period without the Participant’s
consent.


Amount of Coverage


Salaried Employees and Hourly Employees of Applicable Collective Bargaining
Groups (Not applicable to Long Term Disability Participants)


You may purchase coverage in increments equal to one-half times (1/2X) your
annual base salary8, rounded up to the next $1,000.  The maximum coverage
allowable is equal to eight times (8X) your annual salary up to a $1.5 million
limit9.  If you are Less-Than-Full-Time, your coverage is based on your
Full-Time base annual salary.  Your coverage automatically is adjusted as your
base salary changes, provided you are Actively at Work ,  Whether you are
Full-Time or Less-Than-Full-Time, if you are not Actively at Work, any increase
to your life insurance will not be effective until you return to work.  If you
are a Union Carbide employee, your benefit will be determined using your annual
pay at Union Carbide as of December 31, 2001, as determined under the provisions
of the Union Carbide Basic Life Insurance Plan until your annual base salary
calculated under the normal provisions of the Plan exceed such amount.  At that
time, the Plan will no longer retain the December 31, 2001, Union Carbide annual
pay information and will look solely to the annual base salary calculated under
the normal provisions of the Plan to determine the amount of your coverage.



--------------------------------------------------------------------------------

 


 
8 If you are an Americas Styrenics Hourly Employee, your benefit will be
determined using your annual base benefits rate (ABBR) rounded up to the next
$1,000, as defined by Americas Styrenics and provided to the Plan Administrator.
 
9 You are eligible for an additional 1x of coverage over and above the 8x or
$1.5 million maximum if  (1) you are an Employee who was enrolled in The Dow
Chemical Company Executive Split Dollar Life Insurance Plan on
September 30, 2002, and you signed a waiver of all your rights under The Dow
Chemical Company Executive Split Dollar Life Insurance Agreement between you and
The Dow Chemical Company who elected to purchase the additional 1x coverage
effective October 1, 2003, or (2) you are an Employee who was enrolled in the
Union Carbide Corporation Executive Life Insurance Plan on October 31, 2002, and
you were an active Employee on the date your Agreement and Collateral Assignment
between you and Union Carbide Corporation were terminated and you elected to
purchase the additional 1x coverage effective November 1, 2003.  If you waive
the additional 1x coverage, you are not eligible to enroll for such coverage in
the future.  Further, you are no longer eligible for any coverage under the Plan
when you no longer have active Employee status.

 
55

--------------------------------------------------------------------------------

 

Special Employee Paid Coverage for Certain Disabled Persons


You may be eligible for coverage if you are being paid benefits from The Dow
Chemical Company Long Term Disability Income Protection Plan (“LTD”) under the
following circumstances:


If the date of your Full Disability is on or after January 1, 2006 the following
applies to you:


If you have less than ten (10) years of service under DEPP or UCEPP, you are
eligible for up to either 12 months or 24 months of Employee-Paid life insurance
coverage beginning on the effective date of your approval for LTD
status.  Coverage ends prior to the expiration of the 12 month or 24 month
period if you no longer qualify for LTD status.  The 12 month period applies if
you have less than one (1) year of service under DEPP or UCEPP.  The 24 month
period applies if you have more than one (1) year of service, but less than ten
(10) years of service under DEPP or UCEPP.   If you have ten (10) or more years
of service under DEPP or UCEPP, you are eligible for coverage.  Currently,
eligibility for coverage ends if you are no longer eligible to receive payments
from LTD.
The amount of coverage will depend on the amount of coverage you had on the date
you were last Actively at Work.  If you had ½X, then the coverage amount is ½
X.  If you had 1X or more, then the amount is limited to 1X.  You will be
required to pay the same premiums active employees pay.


Rohm and Haas Company Disability Participants


If you are a Rohm and Haas Company Employee10 who has been approved for
disability payments under the Rohm and Haas Company Health and Welfare Plan’s
Short Term Disability Program, you are eligible for life insurance coverage for
the same amount of supplemental or employee-paid coverage you had immediately
prior to your approval for disability payments until you are no longer eligible
to receive disability payments under the Rohm and Haas Company Health and
Welfare Plan’s Short Term Disability Program.  You must continue making any
required contributions in order to keep your coverage in effect.
If you are a Rohm and Haas Company Employee who has been approved for disability
payments under the Rohm and Haas Company Health and Welfare Plan’s Long Term
Disability Program, you are eligible for life insurance coverage for the same
amount of supplemental or employee-paid coverage you had immediately prior to
your approval for disability payments until you are no longer eligible to
receive disability payments under the Rohm and Haas Company Health and Welfare
Plan’s Long Term Disability Program.  You must continue making any required
contributions in order to keep your coverage in effect.




Increasing or Decreasing Coverage


You may increase the amount of your coverage (but not above the maximum amount
you are eligible for):
 
·
Within 90 days of a change in your personal status, such as Marriage, Domestic
Partnership, a change in your Spouse's/Domestic Partner’s employment, or the
addition of a Dependent child, provided you are Actively at Work and provided
the HR Service Center receives proof of change in status that is satisfactory to
the Plan Administrator.

 
·
At any time you are Actively at Work, by completing and submitting a statement
of health form to MetLife. MetLife will pay for the fee of a paramedical exam,
if requested by MetLife, with no cost to the employee/applicant when a MetLife
physician is used.

 
·
During open enrollment you may increase one increment (1/2X) without completing
and submitting a statement of health form, provided you are Actively at Work.

You may decrease the amount of your coverage any time by completing an
enrollment form, available from the HR Service Center or the Dow Intranet.



--------------------------------------------------------------------------------

 
10 If you are  Morton Salt Employee and you were approved for a Short-Term
Disability benefit under the Rohm and Haas Company Health and Welfare Plan prior
to October 1, 2009, this paragraph does not apply to you.  You are not eligible
for coverage under The Dow Chemical Company Group Life Insurance Program and The
Dow Chemical Employee-Paid and Dependent Life Insurance Program.

 
56

--------------------------------------------------------------------------------

 

Effective Dates of Coverage


Beginning. Your coverage generally begins on your date of enrollment and when
you meet the enrollment requirements outlined in this booklet.  Your coverage
automatically is adjusted as your base salary changes.  If you are not Actively
at Work, any increase to your life insurance will not be effective until you
return to work.


Ending.  Your Employee-Paid Life Insurance coverage ends on the earlier of:


The date the Group Policy ends;
The date you no longer meet the eligibility requirements of the Plan;
The end of the period for which your last premium has been paid; or
The date your employment ends.




Porting Coverage to a Term Life Policy


If your Employee-Paid Life Insurance coverage ends because your employment ends,
your coverage may be continued on a direct bill basis with MetLife through the
portability feature. This feature allows employees to continue their Group Term
Life coverage under a separate group policy without completing and submitting a
statement of health form.  Rates for this coverage are different from the active
plan rates and the employee must port a minimum of $20,000 to exercise this
option. You have 31 days from the date your coverage ends to apply for
Portability. You may continue the same or lesser amount of coverage. If you are
unable to continue your entire life insurance amount through Portability, you
may apply for Conversion of the balance. Contact MetLife at 1-866-492-6983 if
you have any questions or want to apply for Portability.




Converting to an Individual Policy


If your Employee-Paid Life Insurance coverage is reduced due to retirement, the
amount of coverage you lost may be converted to an individual non-term policy
through MetLife.  The maximum amount of insurance that may be elected for the
new policy is the amount of Employee-Paid Life Insurance you lost under the
Employee-Paid Life Insurance Plan.
If your Employee-Paid Life Insurance coverage ends because your employment ends,
your coverage may be converted to an individual non-term policy through
MetLife.  The maximum amount of insurance that may be elected for the new policy
is the amount of Employee-Paid Life Insurance in effect for you under the
Employee -Paid Life Insurance Plan on the date your employment ends.
If your Employee-Paid Life Insurance coverage ends because Dow has cancelled the
Employee-Paid Life Insurance coverage under the MetLife group life insurance
policy, or Dow has amended the Employee-Paid Life Insurance Plan to exclude
coverage for your work group, you may convert your Employee-Paid Life Insurance
coverage to an individual non-term MetLife policy; provided you have been
covered under  the Employee-Paid Life Insurance Plan for at least 5 years
immediately prior to losing coverage under the Employee-Paid Life Insurance
Plan.  The amount you may convert is limited to the lesser of:
 
·
the amount of  Employee-Paid Life Insurance for you that ends under the Group
Policy less the amount of life insurance for which you become eligible under any
group policy within 31 days after the date insurance ends under the Group
Policy; or

 
·
$2,000.

You must file a conversion application with MetLife within 31 days of the date
your Dow coverage is lost or reduces.  Contact the Dow HR Service Center to
obtain a form for converting your coverage.   Once you have obtained the form,
contact the MetLife Conversion Group at 1-877-275-6387 to file your form, or to
obtain further information.  You are responsible for initiating the conversion
process within the appropriate timeframes.  
The cost of this individual coverage will probably be significantly higher than
your group plan.  Although not required, completing and submitting a statement
of health form may help reduce your cost.




Naming Your Beneficiary


Effective March 1, 2008, as communicated by the Plan Administrator, MetLife
became the record keeper for the Program’s beneficiary records.  Beneficiary
information must be registered with MetLife at www.MetLife.com/MyBenefits, or by

 
57

--------------------------------------------------------------------------------

 

mailing the appropriate forms to the MetLife Recordkeeping Center.  Beneficiary
information previously recorded at the Dow Benefits Center has not been
transferred to MetLife.
If you do not designate a beneficiary, then the default beneficiary will be the
same as the beneficiary on your Company-Paid Life Insurance.  If you are not
eligible for Company-Paid Life Insurance, and you are enrolled in Post-65
Executive Life, then the default beneficiary is the same as your beneficiary for
Post-65 Executive Life.
If you fail to name a beneficiary, MetLife may determine the beneficiary to be
one or more of the following who survive you:
 
·
Your Spouse or Domestic Partner; or

 
·
Your children; or

 
·
Your parent(s); or

 
·
Your sibling(s).

If you fail to name a beneficiary, instead of making payment to any of the
above, MetLife may pay your estate.  Any payment made by MetLife in good faith
will discharge the Plan’s and MetLife’s liability to the extent of such payment.
If you wish to change your beneficiary designation, or you need to register for
the first time, you can do so via the Internet at www.MetLife.com/MyBenefits, or
the Dow Intranet at My HR Connection.  If you prefer, you can request forms by
calling MetLife Customer Service toll-free at (866) 492-6983, Monday – Friday,
8:00 am – 11:00 pm (ET).




Benefit Payments


Payment Options.  In the event of your death, your beneficiary should contact
the HR Service Center.  A certified death certificate must be provided to
MetLife to disburse the life insurance proceeds.  To file a Claim for a Plan
Benefit, see Claims Procedures Appendix of this SPD.




Funding


Employees pay the entire premium for coverage.  The benefits under the
Employee-Paid Life Insurance Plan and the Dependent Life Insurance Plan are not
combined for experience with the other insurance coverages.  Favorable
experience under the Employee-Paid Life Insurance Plan and the Dependent Life
Insurance Plan in a particular year may offset unfavorable experience in prior
years. It is not anticipated that there will be any dividends declared for the
Employee-Paid Life Insurance Plan and the Dependent Life Insurance Plan based on
the manner in which the insurer has determined the premium rates.




Joint Insurance Arrangement


Dorinco Reinsurance Company (Dorinco) and MetLife have entered into an
arrangement that is allowed by the U.S. Department of Labor pursuant to
Prohibited Transaction Exemption 96-62 and 29 CFR Part 2570, subpart B. [DOL
Final Authorization Number 2001-17E (May 14, 2001)].  Under this arrangement,
MetLife has or will write the coverage for the Plan and Dorinco will assume a
percentage of the risk.  Under the insurance arrangement between MetLife and
Dorinco, MetLife and Dorinco will each be liable to pay the agreed upon
percentage of each death benefit claim in respect of a Plan Participant.  When a
claim for benefits is approved, Dorinco will transfer its percentage of each
death benefit claim to MetLife.  MetLife will then pay the full amount of the
claim.  If MetLife is financially unable to pay the portion of the claim,
Dorinco will be obligated to pay the full amount of the claim
directly.  Similarly, if Dorinco is financially unable to pay its designated
percentage of a particular claim, MetLife will be obligated to pay the entire
amount of the claim.  Neither MetLife nor Dorinco will charge the Plan any
administrative fees, commissions or other consideration as a result of the
participation of Dorinco.




Accelerated Benefit Option (ABO)


Under the Accelerated Benefit Option (ABO), if you have been diagnosed as
terminally ill with 12 months or less to live, you may be eligible to receive up
to 80% of your Company-Paid Life Insurance and Employee-Paid Life Insurance
benefits  before death if certain requirements are met.  Having access to life
insurance proceeds at this important time could help ease financial and
emotional burdens.  In order to apply for ABO, you must be covered for at least
$10,000 from your Company

 
58

--------------------------------------------------------------------------------

 

Paid Life Insurance and/or Employee-Paid Life Insurance.  You may receive an
accelerated benefit of up to 80 percent (minimum $5,000 and maximum $500,000) of
your Company-Paid Life Insurance and/or Employee-Paid Life Insurance
benefit.   An accelerated benefit is payable in a lump sum and can be elected
only once.  The death benefit will be reduced by the amount of accelerated
benefit paid.  Accelerated benefits are not permitted if you have assigned your
life insurance benefit to another individual or to a trust.
The accelerated life insurance benefits are intended to qualify for favorable
tax treatment under the Internal Revenue Code of 1986, as amended.  If the
accelerated benefits qualify for such favorable tax treatment, the benefits will
be excludable from your income and not subject to federal taxation. Payment of
the accelerated benefit will be subject to state taxes and regulations.  Tax
laws relating to accelerated benefits are complex.  You are advised to consult
with a qualified tax advisor.
Receipt of accelerated benefits may affect your eligibility, or that of your
spouse/domestic partner or your family, for public assistance programs such as
medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs.  You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner or your family.  In the event your employment status
changes in the future, and your life insurance coverage ends or is reduced, the
amount of coverage you may be eligible to convert or port will be reduced by the
amount of the accelerated benefit received.
If you would like to apply for the Accelerated Benefit Option, a claim form can
be obtained from the HR Service Center at 1-877-623-8079 and must be completed
and returned for evaluation and approval by MetLife.




Your Rights


You have certain rights under the Plan and are entitled to certain information
by law.  Be sure to review the Filing a Claim section, Appealing a Denial of
Claims section, Fraud Against the Plan section, Grievance Procedure section,
Your Legal Rights section, ERISA Enforcement section, Welfare Benefits section,
The Company’s Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section, and ERISA Information section at
the end of this SPD.

 
59

--------------------------------------------------------------------------------

 

Chapter Three
Dependent Life Insurance


Plan Description


The Dependent Life Insurance Plan provides coverage for your eligible family
members at group rates.   The benefits are insured by a group term life
insurance policy underwritten by Metropolitan Life Insurance Company
(MetLife).  MetLife pays the benefits under the Plan.  In addition, MetLife is
the named fiduciary for making decisions as to whether a Claim for Benefits is
payable.
As of January 1, 2005, the following plans have been merged into the Dependent
Life Insurance Plan:  Hampshire Chemical Corporation Hourly Optional Group Life
Insurance Program’s Dependent Life Insurance Plan; ANGUS Chemical Company Hourly
Optional Group Life Insurance Program’s Dependent Life Insurance Plan.   Such
plans no longer exist as separate plans, but are now a part of the Dependent
Life Insurance Plan.  As of January 1, 2008, the Michigan Hourly Optional Group
Life Insurance Program’s Dependent Life Insurance Plan has been merged into the
Dependent Life Insurance Plan.
The Dependent Life Insurance Plan is referred to in Chapter Three as the “Plan”.




Eligibility


Salaried Employees:


Salaried Employees of a Participating Employer with regular, active, Full-Time
or Less-Than-Full-Time status are eligible.


Bargained-for Employees:


Eligibility of Bargained-for Employees depends on whether the applicable
collective bargaining unit and the Participating Employer have agreed to this
Plan.   With respect to a collective bargaining agreement that specifically
addresses which Employees are eligible or not eligible for this Plan, the terms
of such collective bargaining agreement shall govern.   If the terms of the
collective bargaining agreement specify that Bargained for Employees shall be
provided this Plan, but does not specifically address the category of Employees
that are eligible or not eligible, then the Plan will provide eligibility to
regular active Employees with Full Time status who are members of the collective
bargaining group.


Employees on a Leave of Absence:


Eligibility for benefits under the Plan may continue during certain laves of
absences approved by the Participating Employer such as under the Company’s
Family Leave Policy or Medical Leave Policy.   The benefits under the Plan shall
be administered consistent with the terms of such approved leaves of absences.


Plan Administrator Determines Eligibility:


The Plan Administrator determines eligibility.  The Plan Administrator is a
fiduciary to the Plan and has the full discretion to interpret the provisions of
the Plan and to make findings of fact.  Interpretations and eligibility
determination by the Plan Administrator are final and binding on
Participants.  If you want to file a Claim for a Determination of Eligibility
because you are not sure whether you are eligible to participate in the Plan, or
have been told that you are not, see the Claims Procedures Appendix of this SPD.
Run-out claims under ERISA Plan #505 (which was terminated effective 12-31-99)
for covered claims that were incurred but not yet paid under that plan, will be
paid from this Plan.




Dependent Eligibility


You may purchase coverage on the life of your Spouse of Record/Domestic Partner
of Record and/or the life of your Dependent child or Dependent children.
Child means your natural child, adopted child or stepchild who is:
 
·
at least 15 days old:

 
·
under age 25 and who is:


 
60

--------------------------------------------------------------------------------

 

 
§
a full-time student at an accredited school, college, or university that is
licensed in the jurisdiction where it is located;

 
§
unmarried

 
§
supported by You, and

 
§
not employed on a full-time basis

 
This term does not include any person who:

 
·
is in the military of any country or subdivision of any country;

 
·
lives outside the United States or Canada; or

 
·
is insured under the Group Policy as an employee.



The Plan defines a “Full-Time Student” as a student who is a full-time student
at an educational institution at any time during the Plan Year.  The
determination as to whether a student is full-time is based upon the number of
hours or courses which is considered to be full-time by the educational
institution.  If a child is age 19 to 25, and loses Full-Time Student status
solely because the student has an illness or injury that requires the student to
take a medically necessary leave of absence from school, the child is deemed by
the Plan to continue to be a Full-Time Student until the earlier of age 25 or
the end of the medically necessary leave of absence.


Generally, a child is NOT a Dependent if he or she is:
 
·
Already covered as a dependent of another Dow Employee or Dow Retiree. All
covered children in a family must be enrolled by the same parent.

 
·
Married or ever was married.

 
·
Employed full-time.

 
·
Age 25 years or older.



A Dependent Spouse, Domestic Partner, or child is not eligible if he or she
resides outside the United States and Canada, or is in the military.




Enrollment


To enroll for Dependent Life Insurance coverage, enroll through the open
enrollment period or complete an enrollment form, available from the Intranet or
the HR Service Center as described below.  You may enroll:
·
On or before your date of hire, with coverage to begin on your first day of work
if you complete the enrollment form and submitted proof of Dependent eligibility
and proof of age.  Failure to provide the required proofs satisfactory to the
Plan Administrator within the time required will result in no coverage.

·
Within 90 days after your first day of active employment, with coverage to begin
on your submission of the completed enrollment form and proof of Dependent
eligibility and proof of age.  Failure to provide the required proofs
satisfactory to the Plan Administrator within the time required will result in
no coverage.

·
Within 90 days of a Change-in-Status, provided you are Actively at
Work.  Coverage begins on the date that the Plan receives your enrollment form
or you enroll by calling the HR Service Center.  Failure to provide the required
proofs satisfactory to the Plan Administrator within the time required will
result in no coverage.

·
During the open enrollment period, provided you are Actively at Work on the
January 1 following the open enrollment period.  You will be allowed to increase
your Dependent Spouse/Domestic Partner coverage by one increment. There is no
incremental limit on increased coverage for Dependent child(ren) during open
enrollment.  If you are not Actively at Work on the January 1 following the open
enrollment period, any increase in life insurance will not be effective until
you return to Active Work.  Proof of eligibility must be submitted prior to
December 31 of the year before coverage begins.

·
At any other time you are Actively at Work, by completing and submitting a
statement of health form. Your coverage begins on the date that MetLife accepts
your statement of health form. MetLife will pay for the fee of a paramedical
exam, if requested by MetLife, with no cost to the employee/applicant when a
MetLife physician is used.



The Plan Administrator may request proof of Dependent eligibility and proof of
age at any time.  Proof may consist of a birth certificate, passport, adoption
papers, marriage license, statement of Domestic Partnership or any other proof
that the Plan Administrator deems appropriate.  Failure to provide proof of
Dependent eligibility and proof of age within the time period required will
result in no Dependent coverage.

 
61

--------------------------------------------------------------------------------

 

If you enrolled for coverage for your Dependent(s) and fail to provide proof of
Dependent eligibility or proof of age satisfactory to the Plan Administrator
within the time period required, and the Plan determines that your Dependent(s)
is or are not covered, the Plan reserves the right not to refund the premiums
you paid, and to cancel coverage of your Dependent(s) retroactive to the date
you enrolled your Dependent(s).




Change-in-Status


A “change in status” is an event listed in one of the bullets below:
 
·
Events that change your legal marital status, including Marriage, Domestic
Partnership, death of Spouse/Domestic Partner, divorce or annulment or similar
event with respect to a Domestic Partnership.

 
·
Birth, adoption, placement for adoption or death of Dependent.

 
·
A termination or commencement of employment by you, your Spouse/Domestic Partner
or Dependent.

 
·
A reduction or increase in hours of employment by the Employee, Spouse/Domestic
Partner or Dependent.

 
·
Dependent satisfies or ceases to satisfy the requirements for unmarried
Dependents.

 
·
A change in the place of residence or work for you, your Spouse/Domestic Partner
or Dependent.

 
·
Spouse/Domestic Partner gains eligibility for coverage under the Spouse/Domestic
Partner’s employer’s health plan.





Amount of Coverage


Salaried Employees and Collective Bargaining Groups that Agreed to this Plan


You may select coverage for your Spouse/Domestic Partner and Dependent children
based on the following options.
·
Spouse/Domestic Partner insurance coverage ranges from a minimum of $10,000 to a
maximum of $250,000 in increments of $10,000. The monthly cost is based on your
Spouse’s/Domestic Partner’s age, the amount of insurance and whether your
Spouse/Domestic Partner is a “non-tobacco user”.

·
For eligible Dependent child(ren) there are three levels of coverage: $2,000,
$5,000 or $10,000.

LTD participants are not eligible for Spouse/Domestic Partner and Dependent Life
Coverage.




Increasing or Decreasing Coverage


You may increase the amount of coverage (but not above the maximum amount you
are eligible for):
·
At any time you are Actively at Work, by completing and submitting a statement
of health form to MetLife.  MetLife will pay for the fee of a paramedical exam,
if requested by MetLife, with no cost to the employee/applicant when a MetLife
physician is used.

·
Within 90 days of a change in status event, such as Marriage, Domestic
Partnership, divorce, Termination of Domestic Partnership or the addition of a
Dependent child, provided you are Actively at Work and provided the Plan
receives proof of the change in status that is satisfactory to the Plan
Administrator.

·
During open enrollment, if you are Actively at Work, you may increase your
Spouse’s/Domestic Partner’s coverage one increment without completing and
submitting a statement of health form.



You may decrease the amount of your coverage at any time by completing an
enrollment card, available from the Dow Intranet or the HR Service Center.


Effective Dates of Coverage


Beginning. Your coverage generally begins on your date of enrollment and when
you meet the enrollment requirements outlined in this booklet.

 
62

--------------------------------------------------------------------------------

 

Ending


Your Dependent Life Insurance coverage ends on the earlier of:


The date the Group Policy ends;
The date you or your Dependent no longer meet the eligibility requirements of
the Plan;
The end of the period for which your last premium has been paid;
The date your employment ends.




Porting Coverage to a Term Life Policy


If Dependent Life coverage ends because your employment ends, your coverage may
be continued on a direct bill basis with MetLife through the portability
feature. This feature allows employees to continue their Group Term Life
coverage under a separate group policy without completing and submitting a
statement of health form.  Rates for this coverage are different from the active
plan rates and the employee must port a minimum of $20,000 to exercise this
option. You have 31 days from the date your coverage ends to apply for
Portability. You may continue the same or lesser amount of coverage.
If you are unable to continue your entire life insurance amount through
Portability, you may apply for Conversion of the balance. Contact MetLife at
1-866-492-6983 if you have any questions or want to apply for Portability.


Converting to an Individual Policy


If your Spouse of Record/Domestic Partner of Record or Dependent child’s life
insurance coverage is reduced due to retirement, the amount of coverage your
Spouse of Record/Domestic Partner of Record or Dependent child lost may be
converted to an individual non-term policy through MetLife.  The maximum amount
of insurance that may be elected for the new policy is the amount of Spouse of
Record/Domestic Partner of Record or Dependent child life insurance you lost
under the Dependent Life Insurance Plan.


If your Spouse of Record/Domestic Partner of Record or Dependent child loses
coverage under the Dependent Life Insurance Plan because of your death or
because he or she no longer meets eligibility requirements, their coverage may
be converted to an individual non-term policy through MetLife.  (In the case of
minor children, the parent or legal guardian may act on their behalf.) The
maximum amount of insurance that may be elected for the new policy is the amount
of Dependent Life Insurance that ends under the Dependent Life Insurance
provisions of the MetLife group policy.


If your Spouse of Record/Domestic Partner of Record or Dependent child loses
coverage under the Dependent Life Insurance Plan because Dow has cancelled the
dependent life coverage under the group policy with MetLife, or Dow has amended
the eligibility requirements of the Plan to exclude you or your dependents from
eligibility under the Plan, you may convert coverage to an individual non-term
MetLife policy for your Dependent; provided you have been enrolled in coverage
for your Dependent  under the Dependent Life Insurance Plan for at least 5 years
immediately prior to the date the MetLife group coverage  for our Dependent
ended.  The amount that may be converted is limited to the lesser of:
·
the amount of Life Insurance for the Dependent that ends under the MetLife group
policy less the amount of life insurance for Dependents for which you become
eligible under any group policy within 31 days after the date insurance ends
under the Dependent Life Insurance provisions of the  MetLife group policy; or

·
$2,000.

A conversion application must be filed with MetLife within 31 days of the date
coverage is lost or reduced.  You or your Dependent must contact the HR Service
Center to obtain a form for converting the coverage.   Once the form has been
obtained, you or your Dependent should contact the MetLife Conversion Group at
1-877-275-6387.  You are responsible for initiating the conversion process
within the appropriate timeframes.  
The cost of this individual coverage will probably be significantly higher than
the group plan.  Although not required, completing and submitting a statement of
health form may help reduce the cost.




Employee Contribution


The Employee pays for Dependent Life Insurance coverage.  Your contribution,
made through post tax payroll deductions, is based on the coverage option that
you choose. For coverage on your Spouse’s/Domestic Partner’s life, your
contribution

 
63

--------------------------------------------------------------------------------

 

will also depend on whether your Spouse/Domestic Partner is a
“non-tobacco-user”. Your Spouse/Domestic Partner is considered a
“non-tobacco-user” by the Plan if your Spouse/Domestic Partner has not used a
tobacco product in the last 12 months.  If your Spouse/Domestic Partner quits
using tobacco, your Spouse/Domestic Partner is considered a “non-tobacco-user”
as of the first day of the month after your Spouse/Domestic Partner completes 12
non-tobacco-using months.  If your Spouse/Domestic Partner is a
“non-tobacco-user”, your Spouse/Domestic Partner is considered a tobacco-user as
of the first day your Spouse/Domestic Partner uses tobacco.  A false or
out-of-date statement regarding tobacco use may result in benefits not being
paid. For your portion of the monthly costs, refer to the open enrollment
materials provided during open enrollment.
If you are on a Benefit Protected Leave of Absence, the Plan Administrator has
the full discretion to make special administrative arrangements as are
necessary, such as deferring Employee contributions on a temporary basis during
the leave of absence, and requiring the Employee to repay premiums when the
Employee returns to work, or any other arrangements the Plan Administrator deems
appropriate.




Benefit Payment


 
Beneficiary Designation.

You are the beneficiary of your Dependent Life Insurance Plan.
The benefits will be paid to you if you survive the Dependent.  If you do not
survive your Dependent, MetLife may pay one or more of the following who survive
you:
 
·
Your Spouse or Domestic Partner; or

 
·
Your children; or

 
·
Your parent(s); or

 
·
Your sibling(s).

If you do not survive your Dependent, instead of making payment to any of the
above, MetLife may pay your estate.  Any payment made by MetLife in good faith
will discharge the Plan’s liability to the extent of such payment.


Payment. You should contact the HR Service Center to report a Dependent’s
death.  A certified death   certificate must be provided to MetLife to disburse
the life insurance proceeds.  To file a claim, see Claims Procedures Appendix of
this SPD.




Funding
 
Employees pay the entire premium for coverage.  The benefits under the
Employee-Paid Life Insurance Plan and the Dependent Life Insurance Plan are not
combined for experience with the other insurance coverages.  Favorable
experience under this insurance coverage in a particular year may offset
unfavorable experience in prior years. It is not anticipated that there will be
any dividends declared for the Employee-Paid Life Insurance Plan and the
Dependent Life Insurance Plan based on the manner in which the insurer has
determined the premium rates.




Joint Insurance Arrangement
 
Dorinco Reinsurance Company (Dorinco) and MetLife have entered into an
arrangement that is allowed by the U.S. Department of Labor pursuant to
Prohibited Transaction Exemption 96-62 and 29 CFR Part 2570, subpart B. [DOL
Final Authorization Number 2001-17E (May 14, 2001)].  Under this arrangement,
MetLife has or will write the coverage for the Plan and Dorinco will assume a
percentage of the risk.  Under the insurance arrangement between MetLife and
Dorinco, MetLife and Dorinco will each be liable to pay the agreed upon
percentage of each death benefit claim in respect of a Plan Participant.  When a
claim for benefits is approved, Dorinco will transfer its percentage of each
death benefit claim to MetLife.  MetLife will then pay the full amount of the
claim.  If MetLife is financially unable to pay the portion of the claim,
Dorinco will be obligated to pay the full amount of the claim
directly.  Similarly, if Dorinco is financially unable to pay its designated
percentage of a particular claim, MetLife will be obligated to pay the entire
amount of the claim.  Neither MetLife nor Dorinco will charge the Plan any
administrative fees, commissions or other consideration as a result of the
participation of Dorinco.  This joint insurance arrangement is not applicable to
coverage for Hourly Employees employed by Michigan Operations, or their
Dependents.

 
64

--------------------------------------------------------------------------------

 

Accelerated Benefit Option (ABO) for Spouses/Domestic Partners Only


Under the Accelerated Benefit Option (ABO), if your Spouse/Domestic Partner has
been diagnosed as terminally ill with 12 months or less to live, you may be
eligible to receive up to 80 percent of your Spouse/Domestic Partner Dependent
Life Insurance benefits  before your Spouse/Domestic Partner’s death if certain
requirements are met.  Having access to life proceeds at this important time
could help ease financial and emotional burdens.  In order to apply for ABO,
your Spouse/Domestic Partner must be covered for at least $10,000 under the
Dependent Life Insurance Plan.  You may receive an accelerated benefit of up to
80 percent (minimum $5,000) of the Spouse/Domestic Partner Dependent Life
Insurance benefit.   An accelerated benefit is payable in a lump sum and can be
elected only once.  The death benefit will be reduced by the amount of
accelerated benefit paid.  Accelerated benefits are not permitted if you have
assigned your life insurance benefit to another individual or to a trust.
The accelerated life insurance benefits are intended to qualify for favorable
tax treatment under the Internal Revenue Code of 1986.  Tax laws relating to
accelerated benefits are complex.  You are advised to consult with a qualified
tax advisor.
Receipt of accelerated benefits may affect your eligibility, or that of your
spouse/domestic partner or your family, for public assistance programs such as
medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs.  You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner or your family.  In the event your employment status
changes in the future, and your life insurance coverage ends or is reduced, the
amount of coverage you may be eligible to convert or port will be reduced by the
amount of the accelerated benefit received.
If you would like to apply for the Accelerated Benefit Option, a claim form can
be obtained from the HR Service Center at 1-877-623-8079 and must be completed
and returned for evaluation and approval by MetLife.




Your Rights


You have certain rights under the Plan and are entitled to certain information
by law.  Be sure to review the Filing a Claim section, Appealing a Denial of
Claims section, Fraud Against the Plan section, Grievance Procedure section,
Your Legal Rights section, ERISA Enforcement section, Welfare Benefits section,
The Company’s Right to Amend, Modify, and Terminate the Plans section,
Disposition of Plan Assets if the Plan is Terminated section, For More
Information section, Important Note section, and ERISA Information section at
the end of this SPD.




Filing a Claim


See the Claims Procedures Appendix of this SPD.




Appealing a Denial of Claim


See the Claims Procedures Appendix of this SPD.




Fraud Against the Plan


Any Plan Participant who intentionally misrepresents information to the Plan or
knowingly misinforms, deceives or misleads the Plan or knowingly withholds
relevant information may have his/her coverage cancelled retroactively to the
date deemed appropriate by the Plan Administrator.  Further, such Plan
Participant may be required to reimburse the Plan for Claims paid by the
Plan.  The employer may determine that termination of employment is appropriate
and the employer and/or the Plan may choose to pursue civil and/or criminal
action.  The Plan Administrator may determine that the Participant is no longer
eligible for coverage under the Plan because of his or her actions.

 
65

--------------------------------------------------------------------------------

 

Grievance Procedure


If you want to appeal the denial of a claim for benefits, see the Claims
Procedures Appendix of this SPD.
If you feel that anyone is discriminating against you for exercising your rights
under these Plans, or if you feel that someone has interfered with the
attainment of any right to which you feel you are entitled under these Plans, or
if you feel that the Plan Administrator has denied you any right you feel that
you have under these Plans, you must notify the Plan Administrator (listed in
the “ERISA Information” section of this SPD) in writing within 90 days of the
date of the alleged wrongdoing.  The Plan Administrator will investigate the
allegation and respond to you in writing within 120 days.  If the Plan
Administrator determines that your allegation has merit, the Plan Administrator
will either correct the wrong (if it was the Plan which did the wrong), or will
make a recommendation to the Participating Employer if any of them have been
alleged to be responsible for the wrongdoing.  If the Plan Administrator
determines that your allegation is without merit, you may appeal the Plan
Administrator’s decision.  You must submit written notice of your appeal to the
Plan Administrator within 60 days of receipt of the Plan Administrator’s
decision.  Your appeal will be reviewed and you will receive a written response
within 60 days, unless special circumstances require an extension of time.  The
Plan Administrator will give you written notice and reason for the
extension.   In no event should the decision take longer than 120 days after
receipt of your appeal.  If you are not satisfied with the Plan Administrator’s
response to your appeal, you may file suit in court.   If you file a lawsuit,
you must do so within 120 days from the date of the Plan Administrator’s written
response to your appeal.  Failure to file a lawsuit within the 120 day period
will result in your waiver of your right to file a lawsuit




Your Legal Rights


When you are a participant in the Company-Paid, Employee-Paid or Dependent Life
Insurance Plans, you are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974 (ERISA). This law requires that
all Plan participants must be able to:


 
·
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, the Plan Documents and the latest annual reports filed with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Pension and Welfare Benefit Administration.

 
·
Obtain, upon written request to the Plan Administrator, copies of the Plan
Documents and Summary Plan Descriptions.  The Administrator may charge a
reasonable fee for the copies.

 
·
Receive a summary of each Plan’s annual financial report.  The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.



In addition to creating rights for you and all other Plan Participants, ERISA
imposes duties on the people who are responsible for operating an employee
benefit plan.  The people who operate the Plans, called “fiduciaries” of the
Plans, have a duty to act prudently and in the interest of you and other Plan
Participants and beneficiaries.
No one, including your employer or any other person, may discharge you or
otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit, or from exercising your rights under ERISA. If you have a claim
for benefits that is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.
Under ERISA, there are steps you can take to enforce the legal rights described
above.  For instance, if you request materials from one of the Plans and do not
receive them within 30 days, you may file suit in a federal court.  In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Administrator.  If
you have a claim for benefits which is denied or ignored, in whole or in part,
you must file a written appeal within the time period specified in the Plan’s
Claims Procedures.  Failure to comply with the Plan’s claims procedures may
significantly jeopardize your rights to benefits.  If you are not satisfied with
the final appellate decision, you may file suit in Federal court.  If you file a
lawsuit, you must do so within 120 days from the date of the Claims
Administrator’s or the Plan Administrator’s final written decision (or the
deadline the Claims Administrator or Plan Administrator had to notify you of a
decision).  Failure to file a lawsuit within the 120 day period will result in
your waiver of your right to file a lawsuit.  The court will decide who should
pay court costs and legal fees.  If you are successful the court may order the
person you have sued to pay these costs and fees.  If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.
If it should happen that plan fiduciaries misuse one of the Plan’s money, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. If you file a lawsuit, you must do so within 120 days from the
date of the

 
66

--------------------------------------------------------------------------------

 

alleged misuse.  Failure to file a lawsuit within the 120 day period will result
in your waiver of your right to file a lawsuit.
If you feel that anyone is discriminating against you for exercising your rights
under this benefit plan, or if you feel that someone has interfered with the
attainment of any right to which you feel you are entitled under any of the
Plans, you must notify the Plan Administrator listed in the “ERISA Information”
section of this SPD in writing within 120 days of the date of the alleged
wrongdoing.  The Plan Administrator will investigate the allegation and respond
to you in writing within 120 days.  If the Plan Administrator determines that
your allegation has merit, the Plan Administrator will either correct the wrong,
if it was the Plan which did the wrong, or will make a recommendation to the
Plan Sponsor or Participating Employer if any of them have been alleged to be
responsible for the wrongdoing.  If the Plan Administrator determines that your
allegation is without merit, you may appeal the Plan Administrator’s
decision.   You must submit written notice of your appeal to the Plan
Administrator within 60 days of receipt of the Plan Administrator’s
decision.  Your appeal will be reviewed and you will receive a written response
within 60 days.  If you are not satisfied with the Plan Administrator’s response
to your appeal, you may file suit in Federal court.   If you file a lawsuit, you
must do so within 120 days from the date of the Plan Administrator’s written
response to your appeal.  Failure to file a lawsuit within the 120 day period
will result in your waiver of your right to file a lawsuit.
If you have any questions about the Program, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain
certain publications about your rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.




Welfare Benefits


Welfare benefits, such as the Company-Paid Life Insurance Plan, Employee-Paid
Life Insurance Plan and Dependent Life Insurance Plan, are not required to be
guaranteed by a government agency.




Amendment, Modification, or Termination of Plan


The President, Chief Financial Officer or the Corporate Vice President of Human
Resources of the Company, each acting individually, or his or her respective
delegate, may amend, modify or terminate The Dow Chemical Company Group Life
Insurance Program and The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program.  Such amendments or modifications may not result in Company
expenditures in excess of $20 million per year.  Amendments that result in
Company expenditures in excess of $20 million per year must be approved by the
Board of Directors.   Certain modifications or amendments of the Programs which
the Company deems necessary or appropriate to conform the Plan to, or satisfy
the conditions of, any law, governmental regulation or ruling, and to permit the
respective Program to meet the requirements of the Code may be made
retroactively if necessary.


Procedure for Amendment, Modification, or Termination of Plan


Any amendment of, modification to, or termination of the Programs, must be
reviewed by an attorney in the Company’s Legal Department and the Plan
Administrator before it is adopted by the Corporate Vice President of Human
Resources or his or her delegate.




Disposition of Plan Assets if the Plans are Terminated


The Company may terminate any of the Programs or Plans at any time at its sole
discretion.   If the Company terminates a Plan, the assets of the Plan, if any,
shall not be used by the Company, but may be used in any of the following ways:


 
1)
to provide benefits for Participants of the applicable Program in accordance
with the applicable Program, and/or

 
2)
to pay third parties to provide such benefits, and/or


 
67

--------------------------------------------------------------------------------

 

 
3)
to pay expenses of the applicable Program and/or the Trust holding the
applicable Program's assets, and/or

 
4)
To provide cash for Participants, as long as the cash is not provided
disproportionately to officers, shareholders, or Highly Compensated Employees.





Class Action Lawsuits


Legal actions against the Programs must be filed in federal court.  Class action
lawsuits must be filed either 1) in the jurisdiction in which the applicable
Program is administered (Michigan) or 2) the jurisdiction where the largest
number of putative members of the class action reside.  This provision does not
waive the requirement to exhaust administrative remedies before the filing of a
lawsuit.




For More Information


If you have questions, phone the HR Service Center at (989) 638-8757 or
877-623-8079. They can provide more details about this benefit Plan.


Important Note


This booklet is the summary plan description (SPD) for The Dow Chemical Company
Group Life Insurance Program’s Company-Paid Life Insurance Plan and The Dow
Chemical Company Employee-Paid  and Dependent Life Insurance Program’s
Employee-Paid Life Insurance Plan and Dependent Life Insurance Plan.  However,
it is not all-inclusive and it is not intended to take the place of each Plan’s
legal documents.  In case of conflict between this SPD and the applicable Plan
Document, the applicable Plan Document will govern.
The Plan Administrator and the Claims Administrator are Plan fiduciaries. The
Plan Administrator has the full and complete discretion to interpret and
construe all of the provisions of the Plans for all purposes except to make
Claims for Plan Benefits determinations, which discretion is reserved for the
Claims Administrator.  The Plan Administrator’s interpretations shall be final,
conclusive and binding.  The Plan Administrator also has the full and complete
discretion to make findings of fact for all purposes except to make Claim for
Plan Benefits determinations, which discretion is reserved for the Claims
Administrator.  The Plan Administrator has the full authority to apply those
findings of fact to the provisions of the applicable Plan.  All findings of fact
made by the Plan Administrator shall be final, conclusive and binding. The Plan
Administrator has the full and complete discretion to decide whether or not it
is making a Claim for Plan Benefit determination.  For a detailed description of
the Plan Administrator’s authority, see the applicable Plan Document.
For the purpose of making Claim for Plan Benefits determinations, the Claims
Administrator has the full and complete discretion to interpret and construe the
provisions of the Plans, and such interpretation shall be final, conclusive and
binding.  For the purpose of making Claim for Plan Benefits determinations, the
Claims Administrator also has the full and complete discretion to make findings
of fact and to apply those findings of fact to the provisions of the Plans.  All
findings of fact made by the Claims Administrator shall be final, conclusive and
binding.  For a detailed description of the Claims Administrator’s authority,
see the applicable Plan Document.
The Company reserves the right to amend, modify or terminate the Programs and
Plans at any time at its sole discretion.  The procedures for amending each of
the Plans are contained in the applicable Plan Document.
The Plan Documents can be made available for your review upon written request to
the Plan Administrator (listed in the ERISA Information section of this Summary
Plan Description).
This Summary Plan Description (SPD) and the benefits described do not constitute
a contract of employment. Your employer retains the right to terminate your
employment or otherwise deal with your employment as if this SPD and the Plans
had never existed.

 
68

--------------------------------------------------------------------------------

 

ERISA Information
The Dow Chemical Company Group Life Insurance Program’s
 Company-Paid Life Insurance Plan
(A Welfare Benefit Plan)


Plan Sponsor:
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
   
Employer Identification
Number:
 
38-1285128
   
Plan Number:
507
   
Group Policy Number:
11700-G
   
Plan Administrator:
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
   
To Apply For a Benefit
Contact:
 
See Claims Procedures Appendix to this SPD.
   
To Appeal a Benefit
Determination, File with:
 
See Claims Procedures Appendix to this SPD.
   
To Serve Legal Process,
File With:
General Counsel
The Dow Chemical Company
Corporate Legal Department
2030 Dow Center
Midland, MI 48674
   
Claims Administration:
Metropolitan Life Insurance Company administers
claims under a group policy
issued to The Dow Chemical Company
MetLife, Inc.
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
   
Plan Year:
The Program's fiscal records are kept on a plan year beginning January 1 and
ending December 31
   
Funding:
Dow pays the entire premium for the Program.  Benefits are funded through a
group insurance contract with MetLife, Inc The assets of the “Program” may be
used at the discretion of the Plan Administrator to pay for any benefits
provided under the “Program”, as the “Program” may be amended from time to time,
as well as to pay for any expenses of the “Program”.  Such expenses may include,
and are not limited to, consulting fees, actuarial fees, attorney fees, third
party administrator fees and other administrative expenses.


 
69

--------------------------------------------------------------------------------

 

ERISA Information
The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program’s
 Employee-Paid and Dependent Life Insurance Plans
(Welfare Benefit Plans)
 
 
Plan Sponsor:
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
   
Employer Identification
Number:
 
38-1285128
   
Plan Number:
515
   
Group Policy Number:
11700-G
   
Plan Administrator:
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
1-877-623-8079
   
To Apply For a Benefit
Contact:
 
See Claims Procedures Appendix to this SPD.
   
To Appeal a Benefit
Determination, File with:
 
See Claims Procedures Appendix to this SPD.
   
To Serve Legal Process,
File With:
General Counsel
The Dow Chemical Company
Corporate Legal Department
2030 Dow Center
Midland, MI 48674
   
Claims Administration:
Metropolitan Life Insurance Company administers
claims under a group policy
issued to The Dow Chemical Company.
MetLife, Inc.
Group Life Claims
Oneida County Industrial Park
Utica, NY 13504-6115
   
Plan Year:
The Program's fiscal records are kept on a plan year beginning January 1 and
ending December 31
   
Funding:
Employees pay the premiums. Benefits are funded through a group insurance
contract with MetLife.  Any assets of the “Program” may be used at the
discretion of the Plan Administrator to pay for any benefits provided under the
“Program”, as the “Program” may be amended from time to time, as well as to pay
for any expenses of the “Program”.  Such expenses may include, and are not
limited to, consulting fees, actuarial fees, attorney fees, third party
administrator fees, and other administrative expenses.

 

 


 
70

--------------------------------------------------------------------------------

 
 
Joint Insurance
Arrangement:
Dorinco and MetLife have entered an arrangement approved by the U.S. Department
of Labor (DOL Advisory Opinion Letter 97-24A) in which if MetLife is insolvent,
the entire life insurance benefit will be paid by Dorinco.   If Dorinco is
insolvent, the entire life insurance benefit will be paid by Metropolitan.
Dorinco’s address is:
 
Dorinco Reinsurance Company
1320 Waldo Avenue
Dorinco Building
Midland, MI  48642





 
71

--------------------------------------------------------------------------------

 

CLAIMS PROCEDURES APPENDIX
For the Summary Plan Descriptions of the Life Insurance Plans Sponsored by
The Dow Chemical Company




You Must File a Claim in Accordance with These Claims Procedures


A “Claim” is a written request by a claimant for a Plan benefit or an
Eligibility Determination.  There are two kinds of Claims:


A Claim for Plan Benefits is a request for benefits covered under the Plan.


An Eligibility Determination is a kind of Claim.  It is a request for a
determination as to whether a claimant is eligible to be a Participant or
covered Dependent under the Plan.


You must follow the claims procedures for either CLAIMS FOR PLAN BENEFITS or
CLAIMS FOR AN ELIGIBILITY DETERMINATION, whichever applies to your
situation.   See the applicable sections below entitled CLAIMS FOR PLAN BENEFITS
and CLAIMS FOR ELIGIBILITY DETERMINATIONS.




Who Will Decide Whether to Approve or Deny My Claim?


The Dow Chemical Company will approve or deny a Claim for an Eligibility
Determination.  The initial determination is made by the U.S. Benefits
Center.  If you appeal, the appellate decision is made by the Global Benefits
Director.
MetLife will approve or deny a Claim for Plan Benefits.  MetLife is the Claims
Administrator for both the initial determination and (if there is an appeal),
the appellate determination.




An Authorized Representative May Act on Your Behalf


An Authorized Representative may submit a Claim on behalf of a Plan
Participant.  The Plan will recognize a person as a Plan Participant’s
“Authorized Representative” if such person submits a notarized document signed
by the Participant stating that the Authorized Representative is authorized to
act on behalf of such Participant.  A court order stating that a person is
authorized to submit Claims on behalf of a Participant will also be recognized
by the Plan.




Authority of the Administrators and Your Rights Under ERISA


The Administrators have the full, complete, and final discretion to interpret
the provisions of the Plan and to make findings of fact in order to carry out
their respective Claims decision-making responsibilities.
Interpretations and claims decisions by the Administrators are final and binding
on Participants.   If you are not satisfied with an Administrator’s final
appellate decision, you may file a civil action against the Plan under s. 502 of
the Employee Retirement Income Security Act (ERISA) in a federal court.  If you
file a lawsuit, you must do so within 120 days from the date of the
Administrator’s final written decision.  Failure to file a lawsuit within the
120 day period will result in your waiver of your right to file a lawsuit.




CLAIMS FOR PLAN BENEFITS


Information Required In Order to Be a “Claim”:


For Claims that are requests for Plan benefits, the claimant must complete a
MetLife claims form.  Call the HR Service Center at 1-877/623-8079 to obtain a
form.  (Retirees should call the Retiree Service Center to obtain a form at
1-800/344-0661).   In addition, you must attach a certified death certificate
(must be certified by the government authority, as exhibited by a “raised seal”
on the certificate).  You may request assistance from the U.S. Benefits Center
(1-989/636-9556) if you need help completing the MetLife claims form.

 
72

--------------------------------------------------------------------------------

 

Once you have completed the MetLife claims form, you must send it and the
certified death certificate to:


U.S. Benefits Center
The Dow Chemical Company
Employee Development Center
Midland, MI  48674
Attention: Administrator for the life insurance plans


The U.S. Benefits Center will review and sign your completed MetLife claims form
and forward the form and certified death certificate to:


Metropolitan Life Insurance Company
Group Life Claims
P.O. Box 6115
Utica, NY  13504-6115




CLAIMS FOR DETERMINATION OF ELIGIBILITY


Information Required In Order to Be a “Claim”:


For Claims that are requests for Eligibility Determinations, the Claims must be
in writing and contain the following information:


 
·
State the name of the Employee, and also the name of the person (Employee,
Spouse/Domestic Partner, Dependent child, as applicable) for whom the
Eligibility Determination is being requested

 
·
Name the benefit plan for which the Eligibility Determination is being requested

 
·
If the Eligibility Determination is for the Employee’s Dependent, describe the
relationship for whom an Eligibility Determination is being requested to the
Employee (e.g. Spouse/Domestic Partner, child, etc.)

 
·
Provide documentation of such relationship (e.g. marriage certificate, Statement
of Domestic Partnership, birth certificate, etc)



Claims for Eligibility Determinations must be filed with:


U.S. Benefits Center
The Dow Chemical Company
Employee Development Center
Midland, MI  48674
Attention: Administrator for the life insurance plans
                (Eligibility Determination)




INITIAL DETERMINATIONS


If you submit a Claim for Plan Benefits or a Claim for Eligibility Determination
to the applicable  Administrator, the applicable Administrator will review your
Claim and notify you of its decision to approve or deny your Claim.  Such
notification will be provided to you in writing within a reasonable period, not
to exceed 90 days of the date you submitted your claim; except that under
special circumstances, the Administrator may have up to an additional 90 days to
provide you such written notification.  If the Administrator needs such an
extension, it will notify you prior to the expiration of the initial 90 day
period, state the reason why such an extension is needed, and indicate when it
will make its determination. If the applicable Administrator denies the Claim,
the written notification of the Claims decision will state the reason(s) why the
Claim was denied and refer to the pertinent Plan provision(s). If the Claim was
denied because you did not file a complete Claim or because the Administrator
needed additional information, the Claims decision will state that as the reason
for denying the Claim and will explain why such information was necessary.

 
73

--------------------------------------------------------------------------------

 

APPEALING THE INITIAL DETERMINATION


If the applicable Administrator has denied your Claim for Plan Benefits or Claim
for Eligibility Determination, you may appeal the decision.  If you appeal the
Administrator’s decision, you must do so in writing within 60 days of receipt of
the Administrator’s determination, assuming that there are no extenuating
circumstances, as determined by the applicable Administrator.  Your written
appeal must include the following information:
·      Name of Employee
·
Name of Dependent or beneficiary, if the Dependent or beneficiary is the person
who is appealing the Administrator’s decision

·      Name of the benefit Plan
·      Reference to the Initial Determination
·      Explain reason why you are appealing the Initial Determination


Send appeals of Eligibility Determinations to:


Global Benefits Director
The Dow Chemical Company
Employee Development Center
Midland, MI  48674
Attention: Administrator for the life insurance plans
    (Appeal of Eligibility Determination)


Send appeals of benefit denials to:


Metropolitan Life Insurance Company
Group Life Claims – The Dow Chemical Company
Oneida County Industrial Park
Utica, NY  13504-6115
Attention: Claims Administrator
    (Appellate Review)


You may submit any additional information to the applicable Administrator when
you submit your request for appeal.  You may also request that the Administrator
provide you copies of documents, records and other information that is relevant
to your Claim, as determined by the applicable Administrator under applicable
federal regulations.  Your request must be in writing.  Such information will be
provided at no cost to you.
After the applicable Administrator receives your written request to appeal the
initial determination, the Administrator will review your Claim.  Deference will
not be given to the initial adverse decision, and the appellate reviewer will
look at the Claim anew.  The person who will review your appeal will not be the
same person as the person who made the initial decision to deny the Claim.  In
addition, the person who is reviewing the appeal will not be a subordinate who
reports to the person who made the initial decision to deny the Claim.  The
Administrator will notify you in writing of its final decision.  Such
notification will be provided within a reasonable period, not to exceed 60 days
of the written request for appellate review, except that under special
circumstances, the Administrator may have up to an additional 60 days to provide
written notification of the final decision.  If the Administrator needs such an
extension, it will notify you prior to the expiration of the initial 60 day
period, state the reason why such an extension is needed, and indicate when it
will make its determination.  If the Administrator determines that it does not
have sufficient information to make a decision on the Claim prior to the
expiration of the initial 60 day period, it will notify you.  It will describe
any additional material or information necessary to submit to the Plan, and
provide you with the deadline for submitting such information.  The initial
60 day time period for the Administrator to make a final written decision, plus
the 60 day extension period (if applicable) are tolled from the date the
notification of insufficiency is sent to you until the date on which it receives
your response.  (“Tolled” means the “clock or time is stopped or suspended”.  In
other words, the deadline for the Administrator to make its decision is “put on
hold” until it receives the requested information).  The tolling period ends
when the Administrator receives your response, regardless of the adequacy of
your response.
If the Administrator has determined to that its final decision is to deny your
Claim, the written notification of the decision will state the reason(s) for the
denial and refer to the pertinent Plan provision(s).

 
74

--------------------------------------------------------------------------------

 

DEFINITIONS APPENDIX


See Plan Document for additional definitions.  A pronoun or adjective in the
masculine gender includes the feminine gender, and the singular includes the
plural, unless the context clearly indicates otherwise.


“Actively at Work” or “Active Work” means that you are performing all of the
usual and customary duties of your job with the Participating Employer on a Full
Time or Less-Than Full Time basis.  This must be done at:


 
a.
the Participating Employer’s place of business; or;

 
b.
an alternate place approved by the Participating Employer; or

 
c.
a place to which the Participating Employer’s business requires you to travel.



You will be deemed to be Actively at Work during weekends or Participating
Employer approved vacations, holidays or business closures if you were Actively
at Work on the last scheduled work day preceding such time off.


"Administrator" means either the Plan Administrator or the Claims Administrator.


"Bargained-for Individual" or “Bargained-for Employee” means an Employee who is
represented by a collective bargaining unit that is recognized by the Company or
Participating Employer.  “Hourly Employee” and “Bargained-for Employee” have the
same meaning.


"Claim" means a written request by a claimant for a plan benefit or an
Eligibility Determination that contains at a minimum, the information described
in the Claims Procedures Appendix of the applicable SPD.


"Claim for an Eligibility Determination" means a Claim requesting a
determination as to whether a claimant is eligible to be a Participant under a
Plan.


"Claim for a Plan Benefit" means a Claim requesting that the Plan pay for
benefits covered under a Plan.


"Claims Administrator" means Metropolitan Life Insurance Company with whom the
Company has contracted to perform certain services under the Program.


"Code" means the Internal Revenue code of 1986, as amended from time to
time.  Reference to any section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such section or subsection.


"Company" means The Dow Chemical Company, a corporation organized under the laws
of Delaware.


“Domestic Partner” means a person who is a member of a Domestic Partnership.


“Domestic Partnership” means two people claiming to be "domestic partners" who
meet all of the following requirements of paragraph A, or the requirements of
paragraph B:
A.
 
1.
the two people must have lived together for at least twelve (12) consecutive
months immediately prior to receiving coverage for benefits under the Plan, and

 
2.
the two people are not Married to other persons either now, or at any time
during the twelve month period, and

 
3.
during the twelve month period, and now, the two people have been and are each
other's sole domestic partner in a committed relationship similar to a legal
Marriage relationship and with the intent to remain in the relationship
indefinitely, and

 
4.
each of the two people must be legally competent and able to enter into a
contract, and

 
5.
the two people are not related to each other in a way which would prohibit legal
Marriage between opposite sex individuals, and

 
6.
in entering the relationship with each other, neither of the two people are
acting fraudulently or under duress, and

 
7.
during the twelve month period and now, the two people have been and are
financially interdependent with each other, and


 
75

--------------------------------------------------------------------------------

 

 
8.
each of the two people have signed a statement acceptable to the Plan
Administrator and have provided it to the Plan Administrator.



B.
 
1.
Evidence satisfactory to the Plan Administrator is provided that the two people
are registered as domestic partners, or partners in a civil union in a state or
municipality or country that legally recognizes such domestic partnerships or
civil unions, and

 
2.
each of the two people have signed a statement acceptable to the Plan
Administrator and have provided it to the Plan Administrator.






"Dow" means a Participating Employer or collectively, the Participating
Employers, as determined by the context of the sentence in which it is used, as
such is interpreted by the Plan Administrator or his delegee.


“Employee” means a person who:
 
a.
is employed by a Participating Employer to perform personal services in an
employer-employee relationship which is subject to taxation under the Federal
Insurance Contribution Act or similar federal statute; and

 
b.
receives payment for services performed for the Participating Employer directly
from the Company’s U.S. Payroll Department, or another Participating Employer’s
U.S. Payroll Department; and

 
c.
is either a Salaried individual who is classified by the Participating Employer
as having “regular full-time status or “less-than-full-time status’, or a
Bargained-for individual who is classified by the Participating Employer as
having “regular full –time active status”, and

 
d.
if  Localized, is Localized in the U.S., and

 
e.
if on an international assignment, is either a U.S. citizen or Localized in the
U.S.



The definition of “Employee” does not include an individual who performs
services for the benefit of a Participating Employer if his compensation is paid
by an entity or source other than the Company’s U.S. Payroll Department or
another Participating Employer’s U.S. Payroll Department.  Further, the
definition of “Employee” does not include any individual who is characterized by
the Participating Employer as an independent contractor, contingent worker,
consultant, contractor, or similar term.  These individuals are not “Employees”
(with a capital “E”) for purposes of the Plan even if such an individual is
determined by a court or regulatory agency to be a “common law employee” of a
Participating Employer.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“Full-Time” Employee means an Employee who has been classified by a
Participating Employer as having “full-time” status.


"Hourly Employee" means an Employee who is represented by a collective
bargaining unit that is recognized by the Company or Participating
Employer.  “Hourly Employee” and “Bargained-for Employee” have the same meaning.


“Less-Than-Full-Time” Employee means an Employee who has been approved by a
Participating Employer to work 20 to 39 hours per week and is classified by a
Participating Employer as having “Less-Than-Full-Time Status”.


“Localized” means that a Participating Employer has made a determination that an
Employee is permanently relocated to a particular country, and the Employee has
accepted such determination.  For example, a Malaysian national is “Localized”
to the U.S. when a Participating Employer has determined that such Employee is
permanently relocated to the U.S., and such Employee has accepted such
determination.


"Married" or "Marriage" means a legally valid marriage between a man and a woman
recognized by the state in which the man and the woman reside.


"Participating Employer" means the Company or any other corporation or business
entity the Company authorizes to participate in the Program with respect to its
Employees. Notwithstanding anything to the contrary, a “Participating Employer”
is only a “Participating Employer” while it is a member of the Controlled Group.
If the entity ceases to be a member of the Controlled Group, then the entity
ceases to be a “Participating Employer” on the date it is no longer a member of
the “Controlled Group”. “Controlled Group” is with respect to The Dow Chemical
Company, and means a controlled group

 
76

--------------------------------------------------------------------------------

 

of corporations or entities within the meaning of section 414(b) or section
414(c) of the Code.


“Plan” means either the Company-Paid Life Insurance Plan (for Salaried and
Certain Bargained for Employees), which is a component of The Dow Chemical
Company Group Life Insurance Program (ERISA Plan #507); or the Employee-Paid
Life Insurance Plan or the Dependent Life Insurance Plan, which are components
of The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program
(ERISA Plan #515); whichever the case may be.


"Plan Administrator" means the Company or such person or committee as may be
appointed from time to time by the Company to serve at its pleasure.


"Plan Document" means either the plan document for The Dow Chemical Company
Group Life Insurance Program or The Dow Chemical Company Employee-Paid and
Dependent Life Insurance Program, whichever the case may be.


"Program" means either The Dow Chemical Company Group Life Insurance Program
(ERISA Plan #507) or The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program (ERISA Plan #515), whichever the case may be.


"Program Year" means the 12-consecutive-month period ending each December 31.


 “Regular” Employee is an Employee who is classified by the Employer as
“regular.”


"Retire" or "Retirement" means when an active Employee who is age 50 or older
with 10 or more years of Service terminates employment with a Participating
Employer who is also a “Retiree”.


"Retiree" means an Employee who is age 50 or older with 10 or more years of
Service when his employment terminated with a Participating Employer and is
eligible to receive a pension under the Dow Employees’ Pension Plan and was a
Participant in the Program on the day preceding Retirement.  An Employee who is
receiving, or has received a benefit, under the 1993 Special Separation Payment
Plan who is 50 or older at the time he leaves active employment with Dow,
regardless of years of Service, is also a "Retiree".


“Retiree” also means an Employee who is age 50 or older with 10 or more years of
Service when his employment terminated with a Participating Employer, terminated
employment with the Participating Employer on or after February 6, 2003, is
eligible to receive a pension under the terms of the Union Carbide Employees’
Pension Plan, and was a Participant in the Program on the day preceding
termination of employment with the Participating Employer.


“Retiree” also means an Employee who was enrolled in The Dow Chemical Company
Executive Split Dollar Life Insurance Plan, terminated employment with Dow
Chemical Canada Inc. on or after October 1, 2003 at age 50 or older with 10 or
more years of Service, is eligible to receive a pension from the pension plan
sponsored by Dow Chemical Canada Inc., and signed a waiver of all his rights
under The Dow Chemical Company Executive Split Dollar Life Insurance Agreement
between himself and The Dow Chemical Company.


“Rohm and Haas Company” means the “participating employer” as defined under the
Rohm and Haas Company Health and Welfare Plan.


"Salaried" means an individual who is not represented by a collective bargaining
unit.


“Service” means:
With respect to a Retiree who is eligible to receive a pension from the Dow
Employees’ Pension Plan, "Service" means either Eligibility Service" or
"Credited Service" recognized under the Dow Employees' Pension Plan, whichever
is greater.   With respect to a Retiree who is eligible to receive a pension
from the Union Carbide Employees’ Pension Plan, “Service” means “Eligibility
Service” or “Credited Service” recognized under the Union Carbide Employees’
Pension Plan, whichever is greater.


"Spouse" means a person who is Married to the Employee.


“SPD” means the Summary Plan Description.

 
77

--------------------------------------------------------------------------------

 




